Judgment reversed on the law and a new trial granted, with costs to the appellant to abide the event. Memorandum: Plaintiff’s automobile, while standing at an intersection waiting for the traffic signal to change to proceed, was struck from the rear by defendant’s car. Defendant rested at the close of plaintiff’s evidence. The only explanation as to the cause of the collision is a statement purportedly made to plaintiff by the defendant following the collision to the effect that his brakes failed to function properly. Absent any showing of the cause of the brake failure or a showing what, if any, care defendant exercised to keep his car in a safe and proper operating condition, we feel the court erred in granting a nonsuit dismissing the complaint. Defendant’s contention that to hold otherwise than the trial court did would be to impose liability without fault, in our opinion, is without merit. (See Alongi v. Beuter, 286 App. Div. 990.) All concur. (Appeal from a judgment of Monroe 'County Court dismissing the complaint in an automobile negligence action on motion by defendant at the close of plaintiff’s ease.) Present — MeCurn, P. J., Vaughan, Kimball. Williams and Bastow, JJ.